DETAILED ACTION

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-2, drawn to an antimicrobial particulate composition comprising 0.05% to 3% by weight of antimicrobial metal particles immobilized on 97 to 99.95% by weight  of calcite having a specific surface area higher than 8 m2/g.
Group II, claims 3-4 and 14, drawn to a personal care composition.
Group III, claims 5-9, drawn to a process for preparing an antimicrobial particulate composition.
Group IV, claim 10, drawn to a method of providing enhanced leaching of an antimicrobial metal onto a cleansing solution.
Group V, claims 11-12, drawn to a method of providing antimicrobial action onto a topical surface of a human or animal body.
Group VI, claim 13, drawn to an antimicrobial particulate composition.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I to VI lack unity of invention because even though the inventions of these groups require the technical feature of an antimicrobial particulate comprising 0.05% to 3% by weight of antimicrobial silver or copper nanoparticles immobilized on 97% to 99.95% by weight of calcite having a specific surface area of greater than 8 m2/g, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Payton (WO 2017/029482 A1).  Payton discloses compositions comprising an inorganic particulate mineral, such as calcite, and an antimicrobial metal, such as silver (pg. 7, ln. 2-4; pg. 19, ln. 1; Claim 6).  Payton discloses that the antimicrobial metal is present on the surface of the inorganic particulate mineral (pg. 3, ln. 16-24).

During a telephone conversation with Krista A. Kostiew on 19 May 2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-2.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 3-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 21 August 2020, 4 February 2021, 26 May 2021, 3 August 2021, and 8 March 2022, were filed before the mailing of an Office action.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Payton (WO 2017/029482 A1).
Instant claim 1 is drawn to an antimicrobial particulate composition comprising 0.05% to 3% by weight of antimicrobial metal particles immobilized on 97 to 99.95% by weight of calcite having a specific surface area higher than 8 m2/g; wherein the antimicrobial metal particles are silver or copper nanoparticles.
Instant claim 2 states that the antimicrobial metal particles are silver nanoparticles.
Payton discloses compositions comprising an inorganic particulate mineral and an antimicrobial metal (Abstract; pg. 1, para. 1; Claim 1).  Payton discloses that the antimicrobial metal is attached to the inorganic particulate mineral (pg. 3, para. 2-3; pg. 8, para. 1; Claim 16; among other places).  Payton discloses that the inorganic particulate mineral is calcite (pg. 7, para. 1; pg. 18, para. 5 to pg. 19, para. 1; Claim 6); and the antimicrobial metal is silver or copper (pg. 1, para. 1; pg. 7, para. 5; pg. 22, para. 5 to pg. 23, para. 2).  Payton also discloses that the inorganic particulate mineral may have a surface area ranging from about 0.1 to about 50 m2/g, from about 0.5 to about 50 m2/g, from about 1 to about 50 m2/g, from about 2 to about 45 m2/g, or from about 5 to about 40 m2/g (pg. 18, para. 2).  Payton further discloses that the antimicrobial metal is present in an amount ranging from about 0.01% to about 10% by weight, or from about 0.1% to about 1% by weight of the inorganic particulate mineral (pg. 23, para. 4 to pg. 24, para. 1).
Payton further discloses that precipitated calcium carbonate was made using slaked lime in a laboratory scale reactor with citric acid at 55 ºC by adding carbon dioxide gas.  Silver chloride or silver nitrate was added after 20 minutes of carbonation to form precipitated calcium carbonate comprising 0.3 wt%, 0.6 wt% and 3 wt% silver (pg. 61, Example).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924. The examiner can normally be reached 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.W.S/
Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616